Cuenca v Beach 65 LLC (2021 NY Slip Op 01353)





Cuenca v Beach 65 LLC


2021 NY Slip Op 01353


Decided on March 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 09, 2021

Before: Manzanet-Daniels, J.P., Kapnick, Kennedy, Shulman, JJ. 


Index No. 151827/19 Appeal No. 13318N Case No. 2020-03623 

[*1]Miriam Perez Cuenca, Plaintiff-Appellant,
vBeach 65 LLC, Defendant-Respondent.


Raymond Schwartzberg & Associates, PLLC, New York (Steven I. Brizel of counsel), for appellant.
Morris Duffy Alonso & Faley, New York (Iryna S. Krauchanka of counsel), for respondent.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered April 22, 2020, which denied plaintiff's motion for a default judgment, unanimously affirmed, without costs.
Defendant demonstrated a reasonable excuse for its delay of several months in answering the complaint by showing that it failed to receive the papers delivered to the New York State Secretary of State. Although there appears to be a discrepancy between the address on the Bargain and Sale Deed in the record and the address listed on the New York State Department of State's website, there is no evidence of a willful failure to maintain the correct address with the Secretary of State (see Epstein Becker & Green, P.C. v Samson Mgt. LLC, 188 AD3d 454 [1st Dept 2020]; Pichardo v 969 Amsterdam Holdings, LLC, 176 AD3d 571 [1st Dept 2019]). Moreover, plaintiff did not claim prejudice, and public policy strongly favors resolving cases on the merits (see Pichardo, 176 AD3d at 572). 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 9, 2021